DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney John D. Russell on 02/04/2021.
The application has been amended as follows: 
Claim 1 has been deleted in its entirety and replaced with:
-- A system, comprising: a body comprising a handle and a pocket, wherein a pivotable bollard is located in the pocket, the bollard comprising an outer surface wherein a defined path for a line wraps around more than half a circumference of the bollard from a beginning to an end of the defined path on the bollard, the defined path includes a second open end of a line-passing through-hole at a bottom of the bollard and the line-passing through-hole passes through the bollard to a first open end at a top of the bollard, the second open end of the line-passing through-hole located adjacent to the defined path, and wherein the 
Claim 3 has been cancelled.
Claim 5 has been cancelled.
Claim 16, lines 9: the phrase “connects to” has been deleted and replaced with -- is located on --.
Claim 16, line 10-12: the phrase “wherein the defined path extends at least partially across an outer surface of the bollard along a direction of the bollard pivot pin” has been deleted and replaced with -- wherein the bollard pivots around a pin having a rotation axis, a beginning of the defined path offset along the rotation axis with respect to an end of the defined path --.
Claim 17, line 1: the word “pivoting” has been deleted.
Claim 17, lines 4-5: the phrase “, where the pinch pin is located proximal to the handle end and distal to the tether end” has been deleted.
Claim 18, line 9: article -- a -- has been inserted before “drag force”.
Claim 19, line 3: article -- the -- has been inserted before the word “bollard”.  
Claim 21 has been deleted in its entirety and replaced with:
-- A system, comprising: a body comprising a handle and a pocket, wherein a pivotable bollard is located in the pocket, the bollard comprising an outer surface wherein a defined path for a line wraps around more than half a circumference of the bollard from a beginning to an end of the defined path on the bollard, the defined path including extending from a second open end of a line-passing through-hole at a bottom of the bollard and through the bollard to a first open end 
Claim 24, line 3: the word “through-hold” has been deleted and replaced with the word -- through-hole --.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Applicant is to introduce reference lines and numerals in the drawings and the numerals to be referred to in the specifications to identify the beginning and the end of the defined path. 
Important Note: Applicant is advised that replacement sheets of corrected drawing needs to be submitted in order to avoid abandonment of the application. 
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “the beginning of the defined path offset along the rotation axis with respect to the end 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  .



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Primary Examiner, Art Unit 3634